238 S.W.3d 203 (2007)
Lashawn JENNINGS, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 67795.
Missouri Court of Appeals, Western District.
October 2, 2007.
Motion for Rehearing and/or Transfer Denied November 20, 2007.
Samuel I. McHenry, Esq., Kansas City, MO, for Appellant.
Dwayne Jefferson, Esq., Jefferson City, MO, for Respondent.
Before RONALD R. HOLLIGER, Presiding Judge, HAROLD L. LOWENSTEIN, Judge, and JAMES M. SMART, JR., Judge.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 20, 2007.

ORDER
Lashawn Jennings appeals a decision of the Labor and Industrial Relations Commission disqualifying her from unemployment benefits because it found that she was terminated for misconduct related to her work. At the time of Jennings's termination she was working as a temporary cashier and her job duties included making regular deposits from several offices operated by her employer. Fifteen deposits totaling over $20,000 were found by the Chief Financial Officer ("CFO") in a bag in a filing cabinet. Jennings claimed she could not make the deposits because of a problem with the branch office's records. She now contends that her actions did not constitute "misconduct" under the law.
*204 We affirm. As a published formal opinion would have no precedential value, the parties have been provided with a memorandum explaining the reasoning of the court and the judgment is affirmed pursuant to Rule 84.16(b).